
	

113 S536 IS: Regulation Costs to America Act
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 536
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require a study and report by the Comptroller General
		  of the United States regarding the costs of Federal
		  regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Regulation Costs to America
			 Act.
		2.GAO study on the cost
			 of federal regulations
			(a)In
			 generalThe Comptroller General of the United States shall
			 conduct an annual study of the total costs of Federal regulations.
			(b)RequirementIn
			 conducting the study required under subsection (a), the Comptroller General of
			 the United States shall use a methodology substantially similar to the
			 methodology used in conducting the study described in the report entitled
			 The Impact of Regulatory Costs on Small Firms (September 2010),
			 prepared on behalf of the Office of Advocacy of the Small Business
			 Administration.
			(c)ReportNot
			 later than 1 year after the date of enactment of this Act, and every year
			 thereafter, the Comptroller General of the United States shall submit to
			 Congress a report on the findings of the study conducted under subsection (a),
			 which shall include an estimate of the total annual costs of Federal
			 regulations by agency, as such term is defined in section 551 of title 5,
			 United States Code.
			(d)FundingThe
			 General Accountability Office shall carry out this section using unobligated
			 funds otherwise made available to the General Accountability Office.
			(e)Sense of
			 CongressIt is the sense of Congress that no additional funds
			 should be made available to carry out this section.
			
